Hat, Jttdge,
delivered the opinion of the court:
The plaintiff in this case sues for the sum of $216.63, the difference between $100 per month and $33 per month, the pay received by him from January 5, 1918, to April 12,1918, when as an enlisted man of the Army he was in training at the third officers’ training camp at Camp Sherman, Ohio. He enlisted on January 5, 1918, in the Army for the’duration of the war, which he was required to do upon reporting at the camp.
The order under which he enlisted provided that while a student at the training camp he would receive the pay and allowances of a private, first class. This order or regulation was issued by virtue of the provisions of the act of May 12, 1911, 40 Stat. 69, 10, which authorized the Secretary of War to pay to persons designated by him for training as officers in the Army during the period of their training the sum of not to exceed $100 per month in addition to the allowances authorized by section 54 of the act of June 3, 1916, 39 Stat. 194, and the Government contends that the Secretary of War was exercising the discretion conferred upon him by that act when he fixed the pay of the plaintiff as that of a private, first class.
*839Congress, however, had subsequently passed the act of June 15, 1917, 40 Stat. 188, which provided:
“ For pay of enlisted men of all grades, including recruits, and pay at $100 per month for enlisted men in training for officers of the Reserve Corps, $226,882,560.”
This was a deficiency appropriation and authorized pay at the rate of $100 per month up to June 30, 1918. The Supreme Court, in an opinion by Chief Justice Taft, says that this act “ was obviously passed to put enlisted men on a level with civilians going through the same training for commissions in the Reserve Corps.” United States v. Rider, 261 U. S. 363, 366.
The regulation which fixed the pay of the plaintiff as that of a private, first class, was issued on January 5, 1918, subsequent to the passage of the act of June 15, 1917. Congress provided that the pay of an enlisted man in training for officer of the Reserve Corps should be $100 per month, and the Secretary of War could not by a regulation nullify the act of Congress.
The plaintiff was an enlisted man during the whole period while he was in training for an officer of the Reserve Corps. That period was from January 5, 1918, to April 12, 1918, within the time when the appropriation was available under the act of June 15, 1917, and the plaintiff is clearly entitled to receive the pay provided for him by Congress.
The Government contends that the plaintiff was not an enlisted man of the line within the meaning of the act of June 15, 1917, but he was enlisted to serve for the duration of the war. He was thus an enlisted man in the military forces of the United States; he was not in a local or State force, and the fact that he was in training at a camp for officers of the Reserve Corps does not alter his status as an enlisted man in the Army of the United States. He was not enlisted for the period of training, but for the duration of the war, and as a matter of fact he did serve in the Army during the entire period of the war, one year of such service being in France, and he was thereafter honorably discharged.
A judgment will be entered in favor of the plaintiff for the sum of $216.63. It is so ordered.
*840DowNey, Judge; Booth, Judge; and Campbell, Chief Justice, concur.
Gkaham, Judge, took no part in the decision of this case.